Citation Nr: 1736417	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling from December 2013 and thereafter for right hand reflex sympathetic dystrophy.

2.  Entitlement to a rating in excess of 10 percent disabling from December 2011 and thereafter for median and ulnar neuropathy as associated with right hand reflex sympathetic dystrophy.

3.  Entitlement to a compensable disability rating for limited motion of the right ring and little finger as associated with right hand reflex sympathetic dystrophy.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1988 to November 1990.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Muskogee, Oklahoma.

In a September 2013 substantive appeal, the Veteran requested a Board hearing by videoconference from the RO.  He withdrew the request in writing in October 2015.  

The case has since returned to the Board for further appellate action

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision can be reached on the Veteran's increased rating claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran served as a U.S. Army food service specialist.  He sustained a crush injury to his right hand in service and contends that the disability is more severe than is contemplated in the current ratings.  

In October 2008, the RO assigned a 40 percent rating for right hand reflex sympathetic dystrophy under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5222 for favorable ankylosis of three digits of the dominant hand.  In August 2012, the RO proposed to reduce the rating to 10 percent but also granted service connection and a 10 percent rating for right median and ulnar neuropathy and a noncompensable rating for limitation of motion of the right ring and little fingers.  The RO had found that the evidence no longer demonstrated ankylosis but rather painful limitation of motion of the fingers.  However, in June 2014, the RO restored the previous 40 percent rating because sustained improvement in the disability was not shown.  

In addition of records of treatment by a private physician, the file contains records of VA examinations of his right hand in June 2012 and June 2015.  

A VA examination of the Veteran's right hand and right ring and little finger "to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."   See Correia v. McDonald, 28 Vet. App. 2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  As the June 2012 and June 2015 VA examinations did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information  pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment, if any, for the Veteran since November 2015 and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination, for evaluation of his service connected right hand, ring finger, and little finger disabilities with an appropriate examiner.  The entire claims file, including a copy of this REMAND. Must be made available to the examiner and the examiner's report must note review of the claims file.  The examiner should provide a thorough description of the Veterans right hand, right ring, and small finger, including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, weakened movement, and other functional limitations, if any.

The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for the hand), and the range of motion in the undamaged left hand, left ring finger, and left small finger.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.

The Board further requests that the examiner specifically opine as to the current severity of the Veteran's median and ulnar neuropathy and right hand reflex sympathetic dystrophy, based upon both clinical findings and the Veteran's lay account.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired 

The examiner should provide a rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, re-adjudicate the Veteran's claims for increased disability ratings for right hand reflex sympathetic dystrophy; median and ulnar neuropathy as associated with right had reflex sympathetic dystrophy; and limited motion of the right ring and little finger as associated with right hand reflex sympathetic dystrophy.  If any determination remains adverse to the Veteran the Veteran should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




